                Case 19-12115-abl             Doc 114   Entered 04/27/21 08:14:13     Page 1 of 2




          Entered on Docket
     ___________________________________________________________________
         April 27, 2021




      Regina Habermas, Esq.
1
      Nevada State Bar # 8481
2     GHIDOTTI BERGER, LLP
      415 S. 6th Street, Ste. 310
3     Las Vegas, NV 89101
      Tel: (949) 427-2010
4
      Fax: (949) 427-2732
5
      Email: ghabermas@ghidottiberger.com

6     Attorney for Secured Creditor
      US BANK TRUST N.A., AS TRUSTEE OF IGLOO SERIES III TRUST, its successors and
7     assigns
8

9
                               IN THE UNITED STATES BANKRUPTCY COURT
10                             DISTRICT OF NEVADA – LAS VEGAS DIVISION
11                                                                CASE NO.: 19-12115-abl
12
                                                                  Chapter 13
       In re:
13                                                                ORDER GRANTING MOTION FOR
       JOHNNY TARVER,                                             RELIEF FROM THE AUTOMATIC STAY
14
                                   Debtor.                        (“1920 Ashburn Drive, North Las Vegas, NV
15
                                                                  89031”)
16
                                                                  Hearing Date: 1/20/2021
17
                                                                  Hearing Time: 10:30 AM
18

19

20

21
                                                         Page 1
22    Order Granting Relief from the Automatic Stay                                         19-12115-abl


23
               Case 19-12115-abl             Doc 114   Entered 04/27/21 08:14:13       Page 2 of 2




1

2
              US BANK TRUST N.A., AS TRUSTEE OF IGLOO SERIES III TRUST (“Creditor”), through
     undersigned counsel, applied for an order vacating the stay to permit Movant to exercise its non-
3

4
     bankruptcy remedies in connection with real property described as a 1920 Ashburn Drive, North Las
     Vegas, NV 89031 (“Real Property”). A hearing came before the Honorable AUGUST B. LANDIS on
5
     January 20, 2021:
6

7
              IT IS THEREFORE ORDERED that:
              1.       Secured Creditor is granted relief from the automatic stay provisions of 11 U.S.C. § 362
8
     to permit Secured Creditor, and Secured Creditor’s successors and assigns to continue all acts necessary
9

10
     to secure possession of 1920 Ashburn Drive, North Las Vegas, NV 89031 and sell 1920 Ashburn

11
     Drive, North Las Vegas, NV 89031 in a commercially reasonable manner without further Hearing

12
     before this Court pursuant to applicable state law proceed;

13
              2.       Fed.R.Bankr.P., Rule 4001(a)(3) be waived and the stay terminate upon entry of the

14
     order;
              3.       This Order is binding and effective despite any conversion of this case.
15

16   Respectfully submitted this 26th day of April, 2021.
17

18
                                                                 SUBMITTED BY:

19                                                               By: /s/ Regina A. Habermas, Esq.
                                                                 Regina Habermas, Esq., Nevada State Bar # 8481
20                                                               Attorney for Movant
21
              In accordance with LR 9021, counsel for Movant hereby certifies as follows (check one):
22
     ___ The court has waived the requirement set forth in LR 9021(b)(1).
23

24
     _X__ No party appeared at the hearing.

25   ___ I have delivered a copy of this proposed order to all attorneys who appeared at the hearing, and each
     has approved or disapproved the order, or failed to respond, as indicated below [list each party and
26   whether the party has approved, disapproved, or failed to respond to the document]:
27
     ___ I certify that this is a case under chapter 7 or 13, that I have served a copy of this order with the
28   motion pursuant to LR 9014(g), and that no party has objected to the form or content of the order.

                                                        Page 2
     Order Granting Relief from the Automatic Stay                                        19-12115-abl
